DETAILED ACTION
The present application and arguments have been reviewed and currently claims 1-3 are rejected while claims 4-5 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In regards to the manner of making amendments, applicant is reminded that cancelled claims should still be presented in numerical order with the status identifier “(Cancelled”). Specifically, claims 4 and 5 have been cancelled, but the claims have not been presented in the claim set. Accordingly, the cancellation has not been properly identified in accordance with 37 CFR 1.121 (c)(4). All future submission must include cancelled claims 4 and 5, or the response may be held to be non-compliant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. Patent No. 6,000,530) in view of Funayama (Japanese Patent No. 2014132180).
In regards to claim 1, Foster discloses:
For use in a moving floor system that uses reciprocating floor slats to move a load, 
said moving floor system having a plurality of hydraulic cylinders for moving said slats (see Col. 1, Lines 49-51 where this system is used for moving floor slats), 
an improvement comprising: 
a hydraulic cylinder housing (see annotated Fig. 2 below) that moves back and forth on fixed rods (it is inherent that this would move back and forth on fixed rods; see annotated Fig. 2), and 
wherein said hydraulic cylinder housing is mechanically connected to at least some of said floor slats (see annotated Fig. 2) such that back and forth movement of said cylinder 
wherein said cylinder housing defines dual hydraulic drive chambers separated by a fixed wall (see annotated Fig. 2) inside said cylinder housing, and further, 
said hydraulic cylinder housing having at least two fluid flow connection ports (see annotated Fig. 4), for each one of said hydraulic drive chambers, one of said fluid flow connection ports being located in a central region of said cylinder housing and the other of said fluid flow connection ports being located in an outer region of said cylinder housing; and 
a hydraulic connection tube for communicating a hydraulic fluid between said at least two fluid flow connection ports, comprising: 
a first means (considered as welding; see annotated Fig. 2) for connecting an end of said connection tube to one of said two fluid flow connection ports for enabling a fluid to flow through said one fluid flow connection port and into or out of said connection tube; and 
a second means (considered as welding; see annotated Fig. 2) for connecting another end of said connection tube to another one of said two fluid flow connection ports for enabling a fluid to flow through said another one of said fluid flow connection ports and into or out of said connection tube; 
said connection tube having a body portion;
but does not disclose the body portion with at least one bend. 
However, Funayama discloses a similar device (see Figs. 5A and 5B) wherein the connecting tube (considered as 30) having a body portion is purposefully bent with at least one bend (see Figs. 5A and 5B). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the pipe of Foster to comprise at least one bend as Funayama discloses that one .


    PNG
    media_image1.png
    622
    918
    media_image1.png
    Greyscale


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Funayama as applied to claim 1 above and in further view of Dai (Chinese Patent No. 208311180).
In regards to claim 2, Foster discloses: 
The hydraulic connection tube of claim 1, wherein said first means comprises an elbow portion (see annotated Fig. 2 above hereinafter) of said connection tube welded to said fluid flow 2connection ports, 

However, Dai discloses a similar device (see Figs. 1-3) comprising an elbow fitting (considered as 4 in Figs. 2-3) fixed to a pipe (see page 2, section 21, where the elbow fitting is fixed to a pipe) and threaded to a fluid flow 2connection port (considered as 11 in Fig. 3) which is used to replace pipes fixed to ports (considered as a “joint” and shown as 4 in Fig. 1, by way of example) of hydraulic cylinders via welding (see page 1, section 4, lines 5-9, of the translated document where the pipes are usually welded to hydraulic cylinder bodies).
It would have been obvious to one of ordinary skill in the art before the effective filling date to replace the welded elbow portion of Foster with the threaded elbow fitting of Dai because Dai discloses that replacing a welded connection with the elbow fitting threaded to the fluid flow 2connection port provides the benefit of easy replacement of a broken port and adjustment of the port (see page 1, section 4, lines 5-9, of the translated document where the pipes are usually welded to hydraulic cylinder bodies). 

In regards to claim 3, Foster discloses: 
The hydraulic connection tube of claim 1, but does not disclose wherein said second means comprises an elbow fitting threaded to a fluid flow 2connection port.
However, Dai discloses a similar device (see Figs. 1-3) comprising an elbow fitting (considered as 4 in Figs. 2-3) fixed to a pipe (see page 2, section 21, where the elbow fitting is fixed to a pipe) and threaded to a fluid flow 2connection port (considered as 11 in Fig. 3) which is used to replace pipes fixed to ports (considered as a “joint” and shown as 4 in Fig. 1, by way of example) of hydraulic cylinders via welding (see page 1, section 4, lines 5-9, of the translated document where the pipes are usually welded to hydraulic cylinder bodies).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schloth (U.S. Patent No. 4,266,639) discloses that hydraulic devices are known to comprise a pipe connected to two threaded elbow fittings. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.T.R./Examiner, Art Unit 3679                       

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679